DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Acknowledgment is made of the amendment filed 02/02/2021 (“Amend.”), in which: claims 1, 8-11 and 15-16 are amended and the rejection of the claims are traversed.  Claims 1-16 are currently pending an Office action on the merits as follows.

Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been fully considered but are moot in view of the new grounds of rejection.

Allowable Subject Matter
Claims 8-10, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Publication 2019/0371260) in view of Lee (US Publication 2012/0117443).
Regarding independent claim 1, Kim teaches a data processing device comprising: 
a controlling unit configured to process image data; (Kim illustrates a data processing device, Timing Controller in Fig. 6, which comprises a controlling unit which is configured to process data received from unit, 6200 for driving the display device ([0059]).  The timing controller provides control signals (display (image) data [0004])) to DDIs (data driving device) which are used to drive multiple data lines corresponding to portions of the display device, which in turn drive pixels to provide a desired visual image ([0003]);
a first communication unit configured to include the image data in a first communication signal with a first clock embedded therein and to transmit the first communication signal to a data driving device through a first communication line; (Fig. 1 illustrates a timing controller which controls a first communication signal via first communication lines, data lines (DL1-DLn).  Wherein the data lines connect to a respective data drive device, DDI1-DDIn.  The portion of the timing controller which controls the output of the first communication signal is considered the first communication unit.  As illustrated in Figs. 2 and 5, a first communication signal, DL1/2 outputs a clock signal during a clock training timing and also outputs display data during a frame timing ([0048]) when the DDI is in a Write/Read stage (2400 in Fig. 2));
and a second communication unit configured to check a training state of the first clock by the data driving device through a second communication line, and (Kim teaches of providing a clock training signal (clock signal) over the first communication line in [0025].  In [0027], Kim teaches of using a second communication line, SC1 on which the DDIs transfer state information indicating whether a clock is unlocked or locked to the timing controller.  The portion of the timing controller that receives the clock locked/unlocked status from the DDIs is considered the second communication unit);
to transmit and receive at least some information to and from the data driving device through the second communication line (In [0037], Kim teaches of transferring information to the DDIs from the Timing Controller via the second communication line, SC1 and in [0027] teaches of transferring information from the DDIs to the Timing Controller via SC1);
Although Kim teaches in [0045] of providing a command to a DDI through the second communication line, SC1 during a time 2400 (DC1) and providing a differential signal during a DC1 timing (Fig. 4A), Kim does not explicitly teach:
wherein the second communication unit comprises a transmission module configured to transmit a signal to the second communication line, a reception module configured to receive a signal from the second communication line, and a monitoring module configured to compare a TX signal transmitted by the transmission module with an RX signal received by the reception module and to generate an error when the TX signal and the RX signal are different.
However, in the field of data processing, Lee discloses in [0023] of having a data transmitter, 113 within a communication unit, 110 which transmits a signal via a communication line, 130. Lee further details a reception module, 120 configured to receive a signal from the communication line, 130.  The reception module, 120 comprises a monitoring module which compares the transmitted signal, TX transmitted by the transmission module with an RX signal received by reception module by using CRC information to determine if the data has an error (data skew, erroneous data [0003, 0005, 0045]) occurred in the received data from the transmitted data ([0052-0054]).  If an error is found, a data retransmission request is provided to the data transmitter ([0091]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the second communication device and second communication line of Kim; to include the feature of providing an error detection operation using a data reception module, comprising a reception module and monitoring module.  Wherein the error detection operation performs an operation which compares the transmitted signal (data skewed) in the intended transmitted signal versus the received signal and generates an error when the data is different (data is skewed), as disclosed by Lee to determine when data needs to be retransmitted. 
Regarding dependent claim 2, Kim, as modified by Lee, discloses the data processing device of claim 1, wherein:
the second communication line comprises of a common bus of a single signal line and is connected with a plurality of data driving devices (Fig. 1 illustrates SC 1 connected with a plurality of data driving devices (DDI) and can be a common bus ([0026])).
Regarding dependent claim 5, Kim, as modified by Lee, discloses the data processing device of claim 1, wherein:
 the second communication unit transmits at least some of configuration information to the data driving device through the second communication line in an initial time after an operation is started, and the first communication unit transmits a training signal for the first clock to the data driving device after the at least some of configuration information is transmitted (In [0037], Kim teaches of the timing controller sending a command signal via the second communication line.  After this operation, the device looks for a command reception condition based on a channel, SC2 rising, T1 ([0040]) and the level of the second communication line which is illustrated after an operation has started on the first communication line, DL2.  After T1, the Timing Controller sends a clock training signal (clock) to the data driving device, DDI after at least some of the configuration information is transmitted).
Regarding dependent claim 6, Kim, as modified by Lee, discloses the data processing device of claim 5, wherein:
the first communication unit transmits the training signal for the first clock when a first signal level of voltage is formed in the second communication line by the data driving device after the at least some of the configuration information is transmitted, (As cited in claim 5, the first communication line (and therefore, corresponding first communication unit) transmits a training for the first clock depending on the voltage of the second communication line, which determines configuration of the DDI);
and determines that a training of the first clock by the data driving device is completed when a second signal level of voltage is formed in the second communication line by the data driving device after the training signal for the first clock is transmitted (Based on the value of the SC1 and SC2 signal, the device causes the DDI to operate on its own clock (specific mode) after the clock training timing ([0041-0042].  Kim also indicates the mode of the DDI can be changed in response to a mismatch between clock frequencies between the Timing Controller and DDI).
Regarding dependent claim 7, Kim, as modified by Lee, discloses the data processing device of claim 1, wherein:
the second communication unit transmits a state check command to check a state of the data driving device through the second communication line in an initial time after an operation is started, and determines that the data driving device normally operates when a first signal level of voltage is maintained in the second communication line for a predetermined time or longer by the data driving device after transmitting the state check command (Starting in [0037], Kim teaches of the Timing Controller sending via the second communication line a command signal which is used to check the state of the DDI by interrogating signals on the second communication line and line SC2, which occurs after an initial time of an operation has started.  The ready operation is determined by the state of the second communication line, SC1 and line the rise of SC2.  As illustrated in Fig. 2, the SC1 is maintained for a predetermined time or longer after sending the check state command).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Publication 2019/0371260) in view of Lee (US Publication 2012/0117443) and in further view of Matsui (US Publication 2018/0218762).
 Regarding dependent claim 3, Kim, as modified by Lee, discloses the data processing device of claim 2, wherein:
a pull-up resistor is connected to the second communication line, and the second communication unit controls a signal voltage of the second communication line through (Kim teaches in [0029] of using a pull-up resistor in an open drain configuration for transferring signals on the second communication line, SC1);
Although Kim teaches of using a pull-up resistor in an open-drain type signal configuration, Kim does not explicitly teach:
a switch controlling a connection of the second communication line with a low voltage source.
However, in the field of transmission/reception circuits, Matsui discloses in [0213] and in relation to Fig. 19, of having a signal transmission line with a pull-up resistor and an open-drain transistor (switch) and wherein the transistor controls the connection of the line to a low voltage source (See Fig. 19).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the open-drain configuration using a pull-up resistor, as taught by Kim, to include the details of an open-drain configuration which includes a switch (transistor) controlling a connection of a communication with a low voltage source, as disclosed by Matsui, to reduce the chance of collision ([0214]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Publication 2019/0371260) in view of Lee (US Publication 2012/0117443) and in further view of Jang (US Publication 2010/0045655).
Regarding dependent claim 4, Kim, as modified by Lee, discloses the data processing device of claim 1, wherein:
the first communication line is a differential signal line…. (Kim, [0043], data line (first communication line) uses differential signaling);
the second communication line is a single signal line driven as an open drain, ([0029], second communication line, SC1 is a driven as an open drain and is illustrated as a single line in Fig. 1);
 and the data rate of the first communication line is higher than the data rate of the second communication line (In [0026], Kim teaches that the second communication line has a slower data transfer rate than the first communication line);
Although Kim teaches that the first communication line is a differential signal line, Kim does not explicitly teach:
the first communication line is a differential signal line driven by a current, 
However, in the same field of endeavor, Jang discloses of using a differential signal line which is driven by a current source, 112 ([0035]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the differential signal line as taught by Kim, to be driven by a current, as disclosed by Jang, to provide a differential signal scheme which reduces EMI ([0003-0005]).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Publication 2019/0371260) in view of Lee (US Publication 2012/0117443).
Regarding independent claim 11, Kim teaches a data driving device comprising: 
a first communication unit configured to restore a first clock from a first communication signal received through a first communication line and to receive image data included in the first communication signal from a data processing device according to the first clock; (Fig. 1 illustrates a timing controller which controls a first communication signal via first communication lines, data lines (DL1-DLn).  Wherein the data lines connect to a respective data drive device, DDI1-DDIn.  The timing controller controls the output of the first communication signal and as illustrated in Figs. 2 and 5, a first communication signal, DL1/2 outputs a clock signal during a clock training timing and also outputs a display data during a frame timing ([0048]) when the DDI is in a Write/Read stage (2400 in Fig. 2).  The clock signal is used by the DDI.  Therefore, the portion of the DDI which receives the clock signal and provides the operation of the DDI via the received clock signal is considered the first communication unit. See [0025]);
 a second communication unit configured to transmit a training state of the first clock to the data processing device through a second communication line and to transmit and receive at least some information to and from the data processing device through the second communication line (Kim teaches of providing a clock training signal (clock signal) over the first communication line in [0025].  In [0027], Kim teaches of using a second communication line, SC1 on which the DDIs transfer state information indicating where a clock is unlocked or locked to the timing controller.  The portion of the DDI that transfers the clock locked/unlocked status to the Timing Controller is considered the second communication unit);
and a controlling unit configured to drive a pixel disposed on a panel according to the image data, (The portion of the DDI that drives the pixels on the panel according to the data from the Timing Controller is considered the controlling unit ([0003]));
Although Kim of having a second communication which would be controlled by a second communication unit and a data driver (DDI) connected to a data processing device (Timing Controller), Kim does not appear to explicitly teach:
wherein the second communication unit comprises a transmission module configured to transmit a signal to the second communication line, a reception module configured to receive a signal from the second communication line, and a monitoring module configured to compare a TX signal transmitted by the transmission module with an RX signal received by the reception module and to generate an error when the TX signal and the RX signal are different.
However, in the field of data processing, Lee discloses in [0023] of having a data transmitter, 113 within a communication unit, 110 which transmits a signal via a communication line, 130. Lee further details a reception module, 120 configured to receive a signal from the communication line, 130.  The reception module, 120 comprises a monitoring module which compares the transmitted signal, TX transmitted by the transmission module with an RX signal received by reception module by using CRC information to determine if the data has an error (data skew, erroneous data [0003, 0005, 0045]) occurred in the received data from the transmitted data ([0052-0054]).  If an error is found, a data retransmission request is provided to the data transmitter ([0091]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the second communication device and second communication line of Kim; to include the feature of providing an error detection operation using a data reception module, comprising a reception module and monitoring module.  Wherein the error detection operation performs an operation which compares the transmitted signal (data skewed) in the intended transmitted signal versus the received signal and generates an error when the data is different (data is skewed), as disclosed by Lee to determine when data needs to be retransmitted. 
Regarding dependent claim 12, Kim, as modified by Lee, discloses the data driving device of claim 11, wherein:
the second communication unit operates in a lock mode for transmitting the training state of the first clock and in a communication mode for transmitting and receiving the at least some information (Kim teaches of the DDIs transfer state information regarding whether a clock is locked or not, indicating the DDI, which would include the second communication unit, operating in a lock mode or a communication mode ([0032, 0039]).  Furthermore, Matsuda discloses of having a communication (first) mode to a second mode (clock training) ([0039-0040])).
Regarding dependent claim 13, Kim, as modified by Lee, discloses the data driving device of claim 12, wherein:
the communication mode is divided into a reception mode and a transmission mode, and after a second signal level of voltage is maintained in the second communication line for a predetermined time in the reception mode, the second communication unit changes its mode from the reception mode to the transmission mode or the lock mode (As cited in claim 12, Kim teaches of the device being in a communication mode receiving and transmitting signals.  Referring back to Matsuda, Fig. 3(e) and [0038], discloses of switching between different modes based on a specific (delta t) time of a second voltage level on the mode switching line, 50.  Therefore, the combination of references provides a communication mode which has a reception mode and transmission mode and switches after a predetermined delta-t time has passed of a second signal level).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Publication 2019/0371260) in view of Lee (US Publication 2012/0117443), Tian (US Publication 2019/0385550), Choi (US Publication 2014/0173167) and in further view of Oh (US Publication 2016/0125840).
Regarding dependent claim 14, Kim, as modified by Lee, discloses the data driving device of claim 12, wherein:
Although the combination of references disclose a request command for selecting DDIs, they do not appear to disclose:
the controlling unit checks an identification number set by a plurality of pins,
However, in the same field of endeavor, Tian discloses of using a serial number for identifying one of a plurality of source drivers ([0062-0065]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the addressing method of Kim/Lee to include providing a source driver with a serial number, as disclosed by Tian to identify a source driver among a plurality of source drivers.
Although the combination of Kim, Lee and Tian disclose providing a serial number to each source drivers as a means of identification, they do not appear to determine an identification number:
by a plurality of pins.
However, Choi discloses of assigning an identification number using a dip switch which has pins.
The combination of Kim, Matsuda and Tian teaches a base process/product of assigning a plurality of source drivers with an identification number for identifying the source driver which the claimed invention can be seen as an improvement in that the source drivers are able to be uniquely controlled.  Choi teaches a known technique of assigning an identification number using a dip switch (pins) that is comparable to the base process/product.
Choi’s known technique as cited above would have been recognized by one skilled in the art as applicable to the base process/product of Kim/Lee/Tian and the results would have been predictable and resulted in an identification number of the DDIs determined by a plurality of pins (dip switch settings) which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Furthermore, reference Oh teaches that a first and second communication line can be used as a differential signal line ([0026]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the second communication line in Kim, to use differential signaling, as disclosed by Oh to provide communication between a Timing Controller and Source Driver.
Therefore, using the teachings provided by the references (Kim, [0032]) and Oh (second communication line, 70) one of ordinary skill in the art would understand how select a DDIs using a second communication line, as all features required for providing such an operation is taught by the prior art.
and the second communication unit processes only a signal corresponding to the identification number among signals received from the data processing device in the communication mode (Using the identification number to only address a single DDI, as taught by the combination of references, it would be obvious that the DDI would only process the data relating to itself otherwise the display would be inoperable).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHAD M DICKE/Primary Examiner, Art Unit 2693